   4:19-cr-03094-JMG-CRZ Doc # 29 Filed: 05/23/20 Page 1 of 2 - Page ID # 42



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                4:19CR3094

      vs.
                                                                ORDER
JONATHAN MANZI,

                    Defendant.


      Defendant has moved to continue the pretrial motion deadline, (Filing No. 28),
because this case is complex, requiring the investigation of many documents and
witnesses. The motion to continue is unopposed. Based on the showing set forth in the
motion, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 28), is granted.

      2)     Pretrial motions and briefs shall be filed on or before June 19, 2020.

      3)     Trial of this case is continued pending resolution of any pretrial motions
             filed.

      4)     The ends of justice served by granting the motion to continue outweigh the
             interests of the public and the defendant in a speedy trial, and the
             additional time arising as a result of the granting of the motion, the time
             between today’s date and June 19, 2020 shall be deemed excludable time
             in any computation of time under the requirements of the Speedy Trial Act,
             because this case remains “unusual and complex,” and continues to be
             exempted from the time restrictions of the Speedy Trial Act, 18 U.S.C. §
             3161 (h)(7)(B)(ii). Failing to timely object to this order as provided under
             this court’s local rules will be deemed a waiver of any right to later claim
             the time should not have been excluded under the Speedy Trial Act.

      May 23, 2020.
                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
4:19-cr-03094-JMG-CRZ Doc # 29 Filed: 05/23/20 Page 2 of 2 - Page ID # 43
